Title: To Thomas Jefferson from André Limozin, 1 February 1788
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 1 Feb. 1788. Two ships flying American colors arrived “yesterday” with 749 hhds. of tobacco shipped by Johnson & Muir in accordance with Morris’ contract with the farmers-general; the ships, the Sally and Potomac, left Annapolis 26 Dec.; it would be “surprising” if the farmers received the tobacco in spite of the resolution and convention passed at Berni. Is informed by the masters of these ships that other ships are being loaded at Baltimore under Morris’ contract. Capt. Jenkins sailed 27 Jan. 1788 taking the barrel of rice, for which the bill of lading and account of costs are enclosed.
